Exhibit 10.2

 
THIRD AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE




THIS THIRD AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this "Amendment")
is dated October 31, 2016, by and between HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an
Ohio corporation, jointly and severally (collectively, "Borrower"), and MELROSE
CAPITAL ADVISORS, LLC, an Ohio limited liability company (together with its
successors and assigns, "Lender").
 
WHEREAS, Borrower executed an Amended and Restated Promissory Note dated August
15, 2016, payable to the order of Lender in the principal amount of
$1,200,000.00, with a maturity date of September 30, 2016, an Amendment to
Amended and Restated Promissory Note dated September 30, 2016, which extended
the maturity date to October 14, 2016 and a Second Amendment to Amended and
Restated Promissory Note dated September 30, 2016, which extended the maturity
date to October 31, 2016 (together with all previous amendments or modifications
thereto, the "Note");


WHEREAS, Borrower and Lender desire to amend the Note as provided for below;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.             The Note is hereby amended as follows:


a.     Section 2 of the Note amended to extend the Maturity Date from October
31, 2016 to November 30, 2016.


2.
Capitalized terms used and not otherwise defined herein will have the meanings
set forth in the Note.

 


3.
Borrower hereby certifies that: (a) all of its representations and warranties in
the Note are  true and correct as of the date of this Amendment; (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under the Note; and (c) this
Amendment has been executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.  Borrower confirms that the obligations under the Note remain outstanding
without defense, set off, counterclaim, discount or charge of any kind as of the
date of this Amendment.



4.
This Amendment is a continuation of the Note and shall not be construed as a
novation or extinguishment of the obligations arising under the Note as
originally issued, and the issuance of this Amendment shall not affect the
priority of any security interest granted in connection with the Note.  The
execution of this Amendment shall not be deemed to be a waiver of any default or
Event of Default.



5.
Borrower hereby confirms that the collateral for the Note, including but not
limited to the following: (i) Security Agreement from HEALTHWAREHOUSE.COM, INC.,
HWAREH.COM, INC. and HOCKS.COM, INC. dated March 28, 2013, covering all business
assets, including but not limited to accounts, inventory, equipment , deposit
accounts and general intangibles and (ii) Deposit Account Control Agreement
dated October 22, 2015 between Borrower, Lender and Cheviot Savings Bank with
respect to Borrower's deposit accounts, as restated by a Deposit Account Control
Agreement dated July 8, 2016 between MainSource Bank, successor in interest to
Cheviot Savings Bank, Borrower and Lender, with respect to Borrower's deposit
accounts at MainSource Bank  ((i) and (ii), collectively, the "Collateral"),
shall continue unimpaired and in full force and effect.



 
 
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
 
 


6.
Borrower hereby releases and/or forever discharges Lender, including its
members, managers, employees, agents, attorneys, officers, directors,
representatives and affiliates (collectively "Lender Parties"), from any and all
claims, demands, actions, causes of action, liabilities, losses or costs,
whether known or unknown, which they have, may have, claim to have or allege to
have against Lender Parties as of the date this Amendment is executed, which
relate to the Note, as amended, or the terms of the Note, as amended, or any
instrument related to the Note executed prior to the date this Amendment is
executed, including the Loan Documents, and/or any other actions taken or not
taken by the Lender Parties in connection with the obligations under the Loan
Documents prior to the date this Amendment is executed.



7.
This Amendment may be signed in any number of counterpart copies and by the
parties hereto on separate counterparts, but all such copies shall constitute
one and the same instrument.



8.
Each party to this Amendment agrees that the terms and conditions of this
Amendment are the result of arms-length negotiations between the parties and
that this Amendment shall not be construed in favor of or against any party by
reason of the extent to which any party, or its counsel, participated in the
drafting of this Amendment.



9.
This Amendment will be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns.

 
10.
Except as expressly modified hereby, the Note remains unaltered and in full
force and effect.  This Amendment shall be considered an integral part of the
Note, and all references to the Note in the Note itself or any other Loan
Documents shall, on and after the date of this Amendment, be deemed to be
references to the Note as amended by this Amendment. Borrower acknowledges that
Lender has made no oral representations to Borrower with respect to the Note and
this Amendment thereto and that all prior understandings between the parties are
merged into the Note as amended by this Amendment.



11.
WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS ARISING OUT OF THIS AMENDMENT, THE NOTE AND THE TRANSACTIONS
CONTEMPLATED HEREBY.



12.
CONFESSION OF JUDGMENT.  Borrower authorizes any attorney to appear in any court
of record in or of the State of Ohio, after the Note becomes due and payable,
whether by its terms or upon default, to waive service of process and enter
judgment by confession against Borrower in favor of Lender or any holder hereof
for the outstanding principal of and accrued but unpaid interest on the Note,
plus all costs of collection, including, without limitation, court costs and
reasonable attorney's fees, and thereby to waive and release all errors in the
proceedings and judgment, and all rights of appeal from such judgment and stay
of execution.  Stay of execution and all exemptions are hereby waived.  Borrower
also agrees that the attorney acting for Borrower as set forth in this paragraph
may be compensated by Lender for such services, and Borrower waives any conflict
of interest caused by such representation and compensation arrangement.  If an
obligation is referred to an attorney for collection, and the payment is
obtained without the entry of a judgment, the obligors will pay to Lender its
attorneys' fees.







 
 
[EXECUTION PAGE FOLLOWS]
 
 


Page 2 of 3

--------------------------------------------------------------------------------







 
WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
 
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.




HEALTHWAREHOUSE.COM, INC.
 
 




By: /s/            Jeffrey T. Holtmeier                                         
   
Print Name:   Jeffrey T. Holtmeier
   
Title:              President & Chief Executive Officer
 
 
   
HWAREH.COM, INC.
 
  
 
HOCKS.COM, INC.
 
 
 
 
By: /s/           Jeffrey T.
Holtmeier                                           
 
By: /s/             Jeffrey T. Holtmeier                                       
Print Name:  Jeffrey T. Holtmeier
 
Print Name:    Jeffrey T. Holtmeier
Title:             President & Chief Executive Officer
 
Title:                President & Chief Executive Officer
      MELROSE CAPITAL ADVISORS, LLC                
 
 
By: /s/      Timothyt E.
Reilly                                                    
                  Timothy E. Reilly,
                  Managing Member
   



 
 
 
 
 
Page 3 of 3

--------------------------------------------------------------------------------




